--------------------------------------------------------------------------------

EXECUTION VERSION

DATED March 31 2008

(1) THE CHARGORS
named herein

(2) TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND

________________________________

GUARANTEE AND DEBENTURE

________________________________

[exhibit10-37x1x1.jpg]


--------------------------------------------------------------------------------

CONTENTS

Clause   Page 1 INTERPRETATION 1 2 COVENANT TO PAY 5 3 CHARGES 6 4 PROTECTION OF
CHARGEHOLDER'S RIGHTS 6 5 COVENANTS 8 6 DEMAND AND ENFORCEMENT 12 7 RECEIVERS 12
8 POWER OF ATTORNEY 13 9 APPLICATION OF MONEYS RECEIVED BY THE LENDER OR THE
RECEIVER 14 10 CONSOLIDATION 14 11 PROTECTION OF THIRD PARTIES 15 12 PROTECTION
OF THE LENDER AND THE RECEIVER 15 13 PROVISIONS RELATING TO THE LENDER 16 14
MISCELLANEOUS PROVISIONS 16 SCHEDULE 1 - THE CHARGORS 19 SCHEDULE 2 - TERMS OF
GUARANTEE 20 SCHEDULE 3 - REGISTERED AND UNREGISTERED LAND 22 SCHEDULE 4 - DEED
OF ACCESSION 23


--------------------------------------------------------------------------------

THIS GUARANTEE AND DEBENTURE is made on                        2008

BETWEEN:-

(1)

THE COMPANIES whose names and registered offices are set out in Schedule 1
(together with each company which becomes a party hereto by executing a Deed of
Accession, each a "Chargor" and together the "Chargors"); and

    (2)

TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND an investment fund registered in
Luxembourg as represented by its general partner, TRAFALGAR CAPITAL SARL, a
corporation organised and existing under the laws of Luxembourg, with its
principal place of business at 8-10 Rue Mathias Hardt, BP 3023, Luxembourg
L-1030 (the “Lender”).

IT IS AGREED as follows:-

1.

INTERPRETATION

    1.1

Definitions

   

In this Guarantee and Debenture, unless the context otherwise requires:-


"Asset Contracts"

means all the rights of each Chargor, now or in the future, arising out of or in
connection with any agreement:-

   





(i)

for the acquisition of any property (real or personal) by any Chargor (except to
the extent that such rights amount to an interest in land effectively charged by
way of legal mortgage or fixed charge by Clause 3.1.1 or 3.1.2) including,
without limitation, any option to acquire property; or

   





(ii)

for the hire, hire purchase, lease or loan of any property (real or personal),
to any Chargor (except as aforesaid)

   





"Assets"

means all the undertaking, property, assets, rights and revenues of each Chargor
whatsoever, and wheresoever, present or future

   





"Convertible Debentures"

means the US$2,000,000 convertible debenture dated on or around the date of this
deed between the Principal Borrower and the Lender as from time to time varied,
amended, supplemented, extended or replaced

   





"Companies"

means the Chargors together with any other Group Companies from time to time,
and, (where the context permits), includes each or any of them and "Company"
means each or any of them

   





"Dangerous Substance"

means any radiation and any substance (whether natural or artificial and whether
in solid or liquid or gaseous form) capable (whether alone or in combination
with any other substance) of causing harm to man or any other living organism or
damaging property or the Environment including, without limitation, any
controlled, special, hazardous, toxic, radioactive or dangerous waste

   





"Debts"

means all book and other debts now or in the future owing to each Chargor
(whether alone or jointly with any other person), whenever payable and whether
liquidated or unliquidated, certain or contingent, including, without
limitation, credit balances on any account at any bank or financial institution
other than the Lender,

1

--------------------------------------------------------------------------------


and together with all cheques, bills of exchange, negotiable instruments,
credits and securities at any time given in relation to, or to secure payment
of, any such debt, but "Debts" does not include any asset or right effectively
charged by way of fixed charge under any other provision of Clause 3

   



"Deed of Accession"

means a deed substantially in the form of Schedule 4 executed, or to be
executed, by a person becoming a Chargor

   



"Encumbrance"

means any mortgage, charge (whether fixed or floating), pledge, lien,
hypothecation, standard security, assignation in security, bond and floating
charge or other security interest of any kind, and any right of set-off,
assignment, trust, flawed asset or other agreement or arrangement whatsoever for
the purpose of providing security or having a similar effect to the provision of
security

   



"Environment"

means all, or any of, the following media, the air (including, without
limitation, the air within buildings and the air within other natural or
man-made structures above or below ground), water (including, without
limitation, ground and surface water) and land (including, without limitation,
surface and sub-surface soil)

   



"Environmental Law"

means all applicable laws (whether civil, criminal or administrative and
including, without limitation, common law), regulations, codes of practice,
circulars, guidance notes and the like (whether in the United Kingdom or
elsewhere) concerning nuisance, pollution, the protection of human health, the
Environment, conditions in any work place or the generation, transportation,
storage, treatment or disposal of waste or Dangerous Substances

   



  "Event of Default"

has the meaning given in the Finance Documents

   



"Finance Documents"

means the Convertible Debenture and any other Security Documents

   



"Fixed Plant and Equipment"

means all plant, machinery or equipment of each Chargor of any kind (including,
without limitation, all cables, pipes, switchgear, heating, lighting,
electrical, water and gas apparatus) which does not for any reason constitute a
Fixture, but is now or at any time directly or indirectly attached by any means
and for any purpose to any land or building, whether or not it is removable or
intended to form part of the land or building

   



"Fixtures"

means all things of any kind now or at any time affixed to land for any purpose,
including, without limitation, trade and tenants fixtures

   



  "Group Company"

has the meaning given in the Finance Documents

   



"Guarantor"

means any Chargor insofar only as it covenants under Clause 2.1.2 to pay or
discharge money due or owing from or liabilities of each other Chargor to the
Lender and "Guarantors" and "Guarantee" shall be construed accordingly

   



"Insurances"

means, in relation to each Chargor, all the right, title and interest of such
Chargor, now or in the future, in or under any policy of insurance or assurance
or to the proceeds thereof

   



"Intellectual Property"

means, in relation to each Chargor, all the right, title and interest of such
Chargor, now or in the future, in or to any of the following:-

2

--------------------------------------------------------------------------------


(i)

any registered intellectual property right in any territory, including, without
limitation, patents, trade marks, service marks, registered designs, and any
similar right in any territory and any applications or right to apply for any of
the above;

   





   

(ii)

any invention, copyright, design right or performance right;

   





   

(iii)

any trade secrets, know-how and confidential information; and

   





(iv)

the benefit of any agreement or licence for the use (by such Chargor or any
other person) of any such right

   





"Land"

means any estate, right or interest in or over land, whether legal or equitable,
and wherever the land is situated, including, without limitation, any buildings
and Fixtures on land, and the benefit of any covenants or rights owed to any
person or enforceable by him by virtue of the ownership possession or occupation
of land but for these purposes "land" excludes heritable property situated in
Scotland

   





"Loose Plant and Equipment"

means, in relation to each Chargor, all plant, machinery, equipment and motor
vehicles now or at any time owned by such Chargor as a capital asset which is
not Fixed Plant and Equipment, including, without limitation, any moulds,
patterns, tools (other than hand tools and consumable tooling), dies and jigs

   





"Other Claims"

means, in relation to each Chargor, all rights, claims or obligations of any
kind whatsoever now or at any time owed to such Chargor capable of being
satisfied by the payment of money, which are not effectively charged by way of
fixed charge by any other provision of this Guarantee and Debenture

   





  "Principal Borrower"

means MobiVentures, Inc

   





"Principal"

means any Company insofar only as it owes money or has incurred liabilities to
the Lender except as a Guarantor

   





"Receiver"

means any receiver appointed under this Guarantee and Debenture, and, where more
than one receiver has been appointed, each of them

   





"Rents"

means, in relation to each Chargor, any sum payable to such Chargor (and any
right to recover any such a sum):-

   





(i)

by way of rent, service charge or otherwise under any lease of Land, or as mesne
profits, licence fee, or otherwise howsoever for the use or occupation of or
trespass upon Land, or other income arising from any Land;

   





(ii)

by way of rent or otherwise for or in connection with the possession or use of,
or in respect of any trespass to or conversion of, any chattel except insofar as
the same is effectively charged by way of fixed charge by Clause 3.1.1 or 3.1.2

   





"Secured Liabilities"

means all liabilities and obligations owed by the Chargors to the Lender whether
due, owing or incurred now or in the future, and of any kind, however arising
and in any currency, whether or not immediately payable, whether certain or
contingent, whether sole or joint, whether as principal or as surety, whether or
not the Lender was the original creditor in respect thereof, and including,

3

--------------------------------------------------------------------------------


without limitation, interest, commission, costs, charges and expenses charged by
the Lender at rates agreed between it and a Chargor or, in the absence of
express agreement, in accordance with the Lender's normal practice for the time
being provided that no liability or obligation shall, as far as concerns any
Chargor, be included in the definition of "Secured Liabilities" if and to the
extent that, if it were so included, this Guarantee and Debenture would
constitute unlawful financial assistance by that Chargor contrary to section 151
Companies Act 1985

   



"Securities"

means, in relation to each Chargor, all the right, title and interest of such
Chargor, now or in the future, in any stocks, shares, debentures, loan stocks,
instruments creating or acknowledging any debt, or other securities issued by
any person (whether or not marketable) including, without limitation, all rights
and benefits arising and all money payable in respect of or in substitution or
exchange for any of them, whether by way of conversion, redemption, preference,
bonus, option, dividend, interest or otherwise, and including, without
limitation, all Securities owned by such Chargor in any other Company

   



  "Security Documents"

has the meaning given in the Finance Documents


1.2

Interpretation

     

In this Guarantee and Debenture, unless the context otherwise requires:-

      1.2.1

the singular includes the plural and vice versa, and reference to any gender
includes the other genders;

      1.2.2

references to persons include bodies corporate, associations, partnerships,
organisations, states, state agencies and any other entity, whether or not
having separate legal personality;

      1.2.3

words and phrases defined in the Companies Act 1985 have the same meanings in
this Guarantee and Debenture but the word "company" includes any body corporate;

      1.2.4

references to Clauses are to clauses or sub-clauses of this Guarantee and
Debenture, references to a Schedule are to a schedule to this Guarantee and
Debenture and references within a Schedule to paragraphs are to paragraphs or
sub-paragraphs of that Schedule; and

      1.2.5

references to any rate of interest shall be construed as meaning that rate as
from time to time in force, calculated from day to day, and compounded on the
Lender's usual days for charging interest in each year, both before and after
judgment; and references to a base lending rate shall, if there is no such
published or determinable rate at the appropriate time, be construed as meaning
such reasonably equivalent rate as the Lender shall select.

      1.3

Further interpretation

     

In this Guarantee and Debenture:-

      1.3.1

any reference to any statute or statutory instrument or any section or part
thereof includes any enactment (present or future) replacing or amending it or
any instrument, order or regulation made under it and also includes any past
statutory provisions (as from time to time modified or re-enacted) which such
provision has directly or indirectly replaced;

4

--------------------------------------------------------------------------------


1.3.2

headings are for reference purposes only and shall not affect the construction
of anything in this Guarantee and Debenture;

      1.3.3

references to this Guarantee and Debenture (or to any specified provision of
this Guarantee and Debenture) or any other document shall be construed as
references to this Guarantee and Debenture, that provision or that document as
in force for the time being and as amended in accordance with its terms, or, as
the case may be, with the agreement of the relevant parties and, if so required
in the relevant document, with the prior written consent of the Lender;

      1.3.4

a "Chargor" shall include its successors and permitted assigns; and

      1.3.5

the "Lender" shall include its successors and assigns.

      1.4

Schedules

     

The Schedules shall be treated as an integral part of this Guarantee and
Debenture and references to this Guarantee and Debenture shall include the
Schedules.

      1.5

Incorporation of terms

     

Unless otherwise defined herein, capitalised terms defined in the Finance
Documents shall have the same meaning when used in this Guarantee and Debenture.

      2.

COVENANT TO PAY

      2.1

Covenant

     

Each Chargor hereby covenants:-

      2.1.1

to pay or discharge to the Lender on demand any or all of the Secured
Liabilities owing or incurred by such Chargor;

      2.1.2

and guarantees to pay or discharge to the Lender on demand any or all of the
Secured Liabilities owing or incurred by each other Company (except as a
Guarantor for the Chargor giving this covenant); and

      2.1.3

in either case to pay interest to the Lender upon any sum so demanded until
payment (both before and after any judgment) at 3% above the rate applicable to
that sum immediately before demand (or, if there was no such applicable rate, at
16% per annum).

      2.2

Guarantee

     

The guarantee contained in Clause 2.1.2 is given subject to, and with the
benefit of, the provisions set out in Schedule 2 by each Chargor separately and
also jointly with every other Chargor except the Chargor guaranteed.

      2.3

Guarantee binding

     

Each Chargor agrees to be bound by the guarantee contained in Clause 2.1.2, even
if any other Company which was intended to execute this Guarantee and Debenture
may not do so or may not be effectually bound.

      2.4

Demands

     

The making of one demand under this Guarantee and Debenture will not preclude
the Lender making any further demands.

5

--------------------------------------------------------------------------------


3.

CHARGES

        3.1

Charging clause

       

As security for payment of the Secured Liabilities, each Chargor with full title
guarantee hereby charges to the Lender:-

        3.1.1

by way of first legal mortgage all Land now owned by such Chargor, including,
without limitation, the land which is described in Schedule 3 hereto;

        3.1.2

by way of first fixed equitable charge all Land which such Chargor acquires in
the future;

        3.1.3

by way of separate first fixed charges:-

        (a)

all the goodwill and uncalled capital of such Chargor, present or future;

        (b)

the Securities of such Chargor;

        (c)

the Insurances of such Chargor;

        (d)

the Intellectual Property of such Chargor;

        (e)

the Debts of such Chargor;

        (f)

the Rents of such Chargor;

        (g)

the Asset Contracts of such Chargor;

        (h)

the Other Claims of such Chargor;

        (i)

the Fixed Plant and Equipment of such Chargor; and

        (j)

the Loose Plant and Equipment of such Chargor;

        3.1.4

by way of first floating charge all those Assets of such Chargor which are not
for any reason effectively charged by this Guarantee and Debenture by way of
fixed charge or mortgage, including, without limitation, any heritable property
of such Chargor situated in Scotland.

        3.2

Qualifying floating charge

       

Paragraph 14 of Schedule B1 to the Insolvency Act 1986 will apply to any
floating charge created by this Debenture.

        4.

PROTECTION OF CHARGEHOLDER'S RIGHTS

        4.1

Moneys received

       

Each Chargor shall pay into such Chargor's account as the Lender may direct all
moneys which it receives in respect of any Debts, Securities, Insurances,
Intellectual Property, Rents and any other of the rights and claims charged to
the Lender under Clause 3.1.3, and not withdraw any moneys from that account
unless the Lender permits it to do so, and until such payment hold all moneys so
received upon trust for the Lender and shall not without the prior written
consent of the Lender charge, factor, discount or assign any of them in favour
of any other person, or otherwise deal with them except for the purpose of
collecting them in and paying them as required by this Clause.

        4.2

Covenants

       

Each Chargor covenants that it will not, without the prior written consent of
the Lender or save as expressly permitted pursuant to the Finance Documents:-

6

--------------------------------------------------------------------------------


4.2.1

create any Encumbrance, or allow any Encumbrance to arise or continue, on or
over any of the Assets; or

        4.2.2

to part with or dispose of all or any of the Assets charged by way of fixed
charge or mortgage; or

        4.2.3

to part with or dispose of all or any of the Assets charged by way of floating
charge except in the ordinary course of carrying on its business as a going
concern.

        4.3

Conversion of floating charge

       

The Lender may if an Event of Default has occurred and is continuing from time
to time by notice in writing to any Chargor convert any floating charge created
by this Guarantee and Debenture into a fixed charge, in respect of any Assets of
such Chargor which are specified in any such notice. Any such floating charge
shall automatically be converted into a fixed charge:-

        4.3.1

in respect of any Assets of any Chargor, immediately prior to such Chargor
agreeing or resolving (unless the Lender has first consented in writing to it)
to create any Encumbrance over those Assets in favour of any other person, or to
part with or dispose of them otherwise than in the ordinary course of carrying
on such Chargor's business as a going concern or as permitted pursuant to the
Finance Documents or if the Lender notifies the relevant Chargor in writing that
it in good faith considers those Assets to be in danger of being seized or sold
under any form of distress, attachment, execution or other legal process or to
be otherwise in jeopardy; and

        4.3.2

in respect of all the Assets of any Chargor, if such Chargor ceases to carry on
business or to be a going concern or if any voluntary arrangement or other
moratorium (other than a moratorium which the Company is entitled to obtain
under Section 1A of the Insolvency Act 1986) or compromise with any of such
Chargor’s creditors, or any class of them, is proposed or put into effects;

        but so that this Clause 4.3 shall not apply to any Assets situated in
Scotland.         4.4

Application to Land Registry

       

Each Chargor hereby applies to the Chief Land Registrar for a restriction to be
entered on the register of title of all registered land now or in the future
owned by such Chargor in the following terms:-

       

"No disposition of the registered estate by the proprietor of the registered
estate is to be registered without a written consent signed by the proprietor
for the time being of a charge dated [insert date] in favour of [insert name of
Lender] referred to in the charges register".

        4.5

Deposit of deeds and title documents

       

Each Chargor shall, subject to the rights of any prior mortgagee, deposit with
the Lender and the Lender during the continuance of this security shall be
entitled to hold all deeds and documents of title relating to such Chargor’s
Land, Securities (including, without limitation, warrants and coupons) and
Insurances.

        4.6

Further assurances

       

Each Chargor shall, at is own expense, at any time when required by the Lender
execute and deliver to the Lender:-

        4.6.1

a valid legal mortgage of any Land now or in the future owned by such Chargor;

        4.6.2

a fixed charge over any interest, not capable of being charged by way of legal
mortgage, in any Land now or in the future belonging to such Chargor;

        4.6.3

a legal assignment or other fixed security over all or any of its Intellectual
Property;

7

--------------------------------------------------------------------------------


4.6.4

a legal charge over all or any of its Securities;

      4.6.5

a chattel mortgage over such chattels, plant, machinery, computers and/or other
equipment of such Chargor as the Lender may specify;

      4.6.6

a fixed charge or other fixed security over any of its Assets over which there
is a floating charge;

      4.6.7

where any of its Assets are situated outside England and Wales, such fixed
security under the law of the place where the Asset is situated as the Lender
may require;

      4.6.8

a notice to any third party of any of the charges or assignments contained in
this Guarantee and Debenture;

      4.6.9

execute and deliver to the Lender a legal assignment of any Debts which the
Lender shall require, and give notice of any such assignment to any person when
required by the Lender; and

      4.6.10

all deeds and documents which the Lender may deem necessary or desirable to vest
in the Lender the security intended to be created by this Guarantee and
Debenture over all or any of the Assets,

     

in each case, in the Lender's standard form or such other form as the Lender may
require. In the case of Assets situated outside England and Wales, references to
any form of security shall be taken to refer to any form of security available
under the relevant local law which the Lender may select.

      4.7

Other acts

     

Without prejudice to Clause 4.6, each Chargor shall, at its own expense, at any
time when required by the Lender do and concur in all acts or things as the
Lender may deem necessary or desirable to vest in the Lender the security
intended to be created by this Guarantee and Debenture over all or any of the
Assets or to facilitate the enforcement of that security, or the exercise of any
powers or discretions intended to be vested in the Lender or the Receiver by
this Guarantee and Debenture.

      4.8

Continuing security

     

This Guarantee and Debenture shall be a continuing security to the Lender and
shall remain in force until expressly discharged in writing by the Lender
notwithstanding any intermediate settlement of account or other matter or thing
whatsoever, and shall be without prejudice and in addition to any other right,
remedy or security of any kind which the Lender may have now or at any time in
the future for or in respect of any of the Secured Liabilities.

      4.9

Chargors' certificates

     

Each Chargor hereby certifies that this Guarantee and Debenture does not
contravene any of the provisions of the memorandum and articles of association
of such Chargor and has been duly authorised and executed in accordance
therewith.

      5.

COVENANTS

      5.1

General covenants

     

While this Guarantee and Debenture continues in force, each Chargor shall comply
with all the covenants and undertakings on its part contained in the Finance
Documents and, without prejudice to them, shall:-

      5.1.1

forthwith notify the Lender of the acquisition of any Land or any Intellectual
Property;

8

--------------------------------------------------------------------------------


  5.1.2

effect and maintain in force insurance in respect of the Assets acceptable to
the Lender in its discretion;

          5.1.3

ensure that each such insurance names the Lender as a co-insured (or, at the
option of the Lender, that the Lender's interest is noted on the policy);

          5.1.4

promptly pay all premiums, and do all other things required to keep each
insurance in full force and effect and not liable to be avoided or to have any
claim thereunder refused;

          5.1.5

promptly as and when requested by the Lender supply to the Lender copies of all
such policies of insurance;

          5.1.6

in relation to all Land owned or occupied by such Chargor:-

          (a)

keep all buildings and all plant, machinery, fixtures, fittings and other
effects charged under this Guarantee and Debenture in good and substantial
repair and in good working order and condition (except only for fair wear and
tear) and will not, without the prior written consent of the Lender, alter, pull
down, remove or dispose of any of the same except in the ordinary course of
repair, maintenance or improvement;

          (b)

as soon as reasonably practicable, provide to the Lender such documents or
information in its possession or under its control relating to such Land as the
Lender may from time to time reasonably require;

          (c)

punctually pay or cause to be paid and keep the Lender indemnified against, all
rents, rates, taxes, levies, charges, duties, assessments, impositions and
outgoings whatever (whether parliamentary, parochial, local or otherwise)
assessed, charged or imposed upon or now or in the future payable by it in
respect of all or any Land vested in such Chargor or in which it has an interest
and, when required, produce to the Lender (if available) proof of such payment;

          (d)

ensure the due observance of all laws, statutes, statutory instruments,
regulations and bye-laws for the time being in force and all notices, orders and
requirements of any competent authority (statutory or otherwise) and all
directives and codes of practice affecting any Land vested in such Chargor or in
which it has an interest or affecting such Chargor’s business or the Assets of
such Chargor or relating to the protection of the environment or health and
safety, where, in each case, failure to do so would result in any material
adverse effect, and carry out all works and give effect to all arrangements
which any such authority may in respect of the aforesaid direct or recommend;

          (e)

complete with reasonable expedition any building operations commenced at any
time by such Chargor on any such Land to the reasonable satisfaction of the
Lender and any competent authority and in conformity with all requisite planning
and bye-law consents (including, but not limited to, the provisions of any
agreement entered into by such Chargor with any such authority) all of which
building operations shall have been previously approved in writing by the Lender
(such approval not to have been unreasonably withheld or delayed);

          (f)

observe and perform the terms of all agreements, assignments, contracts,
conveyances, grants and other deeds and documents for the time being binding on
such Chargor or affecting any such Land or its use or enjoyment, where, in each
case, failure to do so would result in any material adverse effect, and such
Chargor shall not knowingly take or omit to take any action of any kind whereby
any interest or estate of such Chargor in any such Land may be forfeited or
otherwise adversely affected;

          (g)

at all times observe and perform (and ensure that any other person at any time
occupying any such Land also observes and performs) all restrictive and other
covenants to which such Land or any part of it may from time to time be subject,

9

--------------------------------------------------------------------------------


  all obligations on the part of such Chargor or any such occupier in any lease
or tenancy agreement and all building regulations and all restrictions,
conditions and stipulations for the time being affecting such Land or any part
of it or the use or enjoyment of such Land;             (h)

within seven days deliver to the Lender any notice or proceedings served on such
Chargor and relating to any alleged breach of any of the above;

            (i)

at all times keep such Land in a safe condition for all persons foreseeably
likely to be present on any part of it, and where necessary or desirable for
such purposes, erect and maintain fencing, barriers, covers and other security
measures; and

            (j)

permit the Lender at any reasonable time to enter on the land, inspect it and
any assets on it, and take copies of any documents there.

            5.1.7

at all times comply with all applicable Environmental Law, and obtain and comply
with the terms of any licence or permit under any Environmental Law which is
necessary or desirable to carry on any of such Chargor’s businesses or
activities and which failure to comply with or obtain could in the opinion of
the Lender be expected to have a material adverse effect on such Chargor;

            5.1.8

take all action necessary to maintain any registered rights to Intellectual
Property in full force and effect, and to make and pursue all applications which
it is entitled to make for any such rights;

            5.1.9

in relation to the Intellectual Property owned by such Chargor:-

            (a)

take all necessary action to protect and maintain such Intellectual Property and
as soon as reasonably practicable notify the Lender of any infringement or
alleged infringement or any challenge to the validity of any such Intellectual
Property of which such Chargor has notice and supply the Lender with all
information in its possession relating thereto as the Lender may reasonably
request;

            (b)

duly register (and pay all fees and costs in connection therewith) in such
registers or with such authorities as may be available for the purpose (in the
United Kingdom or elsewhere) and in such names as may be required by the law and
practice of the place of registration such of the following as may be capable of
registration, whether in the United Kingdom or elsewhere:-

            (i)

this Guarantee and Debenture;

            (ii)

all licences, registered user agreements or other interests granted to or
acquired by such Chargor relating to such Intellectual Property; and

            (iii)

all future assignments and/or mortgages made under this Guarantee and Debenture;

            (c)

pay all application, registration, renewal and other payments necessary for
effecting, protecting, maintaining or renewing registrations required to be made
under Clause 5.1.9(b) before the latest time provided for payment thereof and do
all other reasonable acts and things necessary for maintaining all such
Intellectual Property in full force and effect and send or deliver to the Lender
the receipt (if provided) for every such payment immediately after the same
shall have been made. If default shall be made by such Chargor in making such
payments or doing such acts or things, the Lender may make such payments or
cause such acts or things to be done. All moneys expended by the Lender under
this provision shall be recoverable by the Lender under Clause 14.5;

10

--------------------------------------------------------------------------------


  (d)

use reasonable endeavours to procure that any agents acting for it shall agree
in writing to notify the Lender of any renewal or other fees due in respect of
any such Intellectual Property and of any such acts or things necessary for
protecting and maintaining any of such Intellectual Property before such payment
is due or such act or thing must be done;

        (e)

diligently commence and prosecute all proceedings as may be necessary to prevent
infringement or, as applicable, continued infringement of such Intellectual
Property belonging to such Chargor unless the Lender (acting reasonably) is
satisfied that to do so would not be in the commercial interests of such
Chargor;

        (f)

maintain an up-to-date record of all trade marks, applications for registration
of trade marks and of all copyright, patents and patent applications owned by
such Chargor and provide a copy to the Lender on written request;

        (g)

at the request of the Lender, provide the Lender with a written summary of all
trade marks, trade mark applications, trade names and Intellectual Property
comprised in Clause 3.1.3(d) acquired by such Chargor (whether in the United
Kingdom or elsewhere) since the creation of this Guarantee and Debenture or the
date of the last notification, as the case may be;

        (h)

not to sell, assign, transfer, license or agree to license any such Intellectual
Property or any interest therein or permit any third party to use such
Intellectual Property;

        (i)

not to alter any specification for which any trade mark has been registered or
give its consent to registration by a third party of any trade mark the same or
confusingly similar to any trade mark; and

        (j)

not without the Lender's prior written consent, use the Lender's name in or join
the Lender into any proceedings relating to infringement of any such
Intellectual Property.


5.2

Default

   

If any Chargor is in default under any of the covenants set out in Clause 5.1
(or any of its other obligations under this Guarantee and Debenture), the Lender
may at its sole discretion (but will not be obliged to) take any steps which it
considers necessary or desirable to remedy the default or make good its effects
in whole or in part, and in particular, without limitation, may pay any amount
which any Chargor ought to pay and may authorise any person to enter, by force
if necessary, on any Land or into any building owned or occupied by such Chargor
and perform works and may put in place or renew any insurance. Neither the
Lender, nor any person authorised by it, shall be deemed to have taken
possession of any Land by virtue of exercising any power given by this Clause
5.2, irrespective of the degree of control exercised over the Land or access to
it, unless and until the Lender (or any such person) serves notice in writing on
the relevant Chargor expressly stipulating its intention to take possession.

    5.3

Insurance proceeds

   

The Lender shall be entitled to be paid the proceeds of any Insurance to which
any Chargor is entitled (other than any indemnity against liability to a third
party) and each Chargor hereby irrevocably instructs any insurer in respect of
any such policy to pay such proceeds to the Lender and undertakes to the Lender
to issue such further instructions to that effect as the Lender may require.

    5.4

Application of insurance proceeds

   

All moneys received in respect of any Insurance whatsoever (other than any
indemnity against liability to a third party) shall as the Lender in its sole
discretion requires be applied either in making

11

--------------------------------------------------------------------------------


good the loss or damage in respect of which the money is received or in or
towards discharge of the Secured Liabilities.

      6.

DEMAND AND ENFORCEMENT

      6.1

Enforcement

     

This Guarantee and Debenture shall become enforceable in respect of and against
any Chargor:-

      6.1.1

upon any demand being made by the Lender for payment of any of the Secured
Liabilities by such Chargor;

      6.1.2

upon any request being made by such Chargor to the Lender for the appointment of
a receiver or for the Lender to exercise any other power or right available to
it;

      6.1.3

upon the occurrence of any event referred to in Clause 4.3.2, or any event
causing the floating charge created by this Guarantee and Debenture to become
fixed in relation to any Assets of such Chargor; or

      6.1.4

upon the passing of any resolution, or the presentation of a petition, for
winding up of such Chargor or the making of an application for an administration
order in relation to such Chargor or the taking of any steps in relation to the
appointment of an administrator of such Chargor.

      6.2

Demand for payment

     

Any demand for payment, and any other notice to be given by the Lender under
this Guarantee and Debenture, shall be in writing and may be signed by any
official of the Lender, and may be made of or given to any Chargor at any place
of business of such Chargor, or the registered office of such Chargor:-

      6.2.1

by delivering it to any such place; or

      6.2.2

by sending it by first class post to any such place (in which case it shall be
deemed received at 10.00am on the next Business Day after posting, and proof of
posting shall be proof of delivery); or

      6.2.3

by sending it by fax to any fax number of such Chargor (in which case it shall
be deemed received when sent, and proof of sending shall be proof of receipt).

      6.3

Power of sale

     

At any time after this Guarantee and Debenture has become enforceable, the
Lender may exercise, in respect of any Asset, the power of sale given to
mortgagees by the Law of Property Act 1925. The restrictions imposed by section
103 of that Act shall not apply, and the Lender may delegate the exercise of its
power of sale to any Receiver or other person.

      7.

RECEIVERS

      7.1

Appointment

     

At any time after this Guarantee and Debenture has become enforceable in respect
of and against any Chargor, the Lender may appoint any person or persons to be a
receiver or receivers of all or any part of the Assets of such Chargor hereby
charged or an administrator of such Chargor. An appointment over part only of
such Assets shall not preclude the Lender from making any subsequent appointment
over any other part of such Assets.

12

--------------------------------------------------------------------------------


7.2

Appointment in writing

     

The appointment of a Receiver shall be in writing, and may be signed by any
officer of the Lender. Where more than one person is acting at any time as
Receiver, they shall have power to act severally as well as jointly.

      7.3

Remuneration

     

The Lender may from time to time determine the remuneration of the Receiver
(which shall not be subject to the limit in section 109(6) of the Law of
Property Act 1925) and may (subject to the application of section 45 of the
Insolvency Act 1986) remove any person from office in relation to all or any
part of the Assets of which he is the Receiver and at any time (before or after
any person shall have vacated office or ceased to act as Receiver in respect of
any of such Assets) appoint a further or other receiver or receivers over all or
any part of such Assets.

      7.4

Powers

     

The Receiver shall be the agent of the relevant Chargor (which shall be solely
liable for his acts, defaults and remuneration) unless and until such Chargor
goes into liquidation whereafter he shall act as principal and shall not become
the agent of the Lender, and the Receiver shall have and be entitled to exercise
in relation to such Chargor all the powers set out in Schedule 1 to the
Insolvency Act 1986 and in applying that Schedule:-

      7.4.1

the words "he" and "him" refer to the Receiver; and

      7.4.2

references to the property of the company are to the Assets over which the
Receiver is appointed;

     

and in particular by way of addition to but without limiting such powers (and
without prejudice to the Lender's powers) the Receiver shall have power to do
the following things namely:-

      7.4.3

power to carry on or join with any person in carrying on any business (whether
or not carried on by such Chargor prior to his appointment); and

      7.4.4

power to maintain, repair, make safe, improve and develop any Land or other
Asset of such Chargor and to do all such other things as may in his opinion be
necessary or desirable for maintaining or enhancing the value or marketability
of any such Asset.

      8.

POWER OF ATTORNEY

      8.1

Appointment

     

Each Chargor hereby irrevocably and by way of security appoints the Lender
(whether or not a Receiver has been appointed) and also (as a separate
appointment) each Receiver severally as the attorney and attorneys of such
Chargor with power to do any act, and execute and deliver any deed or other
document, on behalf of and in the name of such Chargor, which such Chargor could
be required to do or execute under any provision of this Guarantee and
Debenture, or which the Lender in its sole opinion may consider necessary or
desirable for perfecting the Lender's title to any of the Assets of such Chargor
or enabling the Lender or the Receiver to exercise any of its or his rights or
powers under this Guarantee and Debenture.

      8.2

Ratification

     

Each Chargor hereby ratifies and confirms and agrees to ratify and confirm
whatever any such attorney as is mentioned in Clause 8.1 shall do or purport to
do in the exercise or purported exercise of all or any of the powers, acts or
other matters referred to in Clause 8.1.

13

--------------------------------------------------------------------------------


9.

APPLICATION OF MONEYS RECEIVED BY THE LENDER OR THE RECEIVER

      9.1

Application of moneys

     

All sums received by virtue of this Guarantee and Debenture and/or any other
Security Documents by the Lender or the Receiver shall, subject to the payment
of any claim having priority to this Guarantee and Debenture, be paid or applied
in the following order of priority:-

      9.1.1

in satisfaction of all costs, charges and expenses incurred and payments made by
the Lender or the Receiver (including, without limitation, legal expenses) and
of the remuneration of the Receiver;

      9.1.2

in or towards payment to the Lender of the Secured Liabilities in such order as
the Lender may at its discretion require; and

      9.1.3

as to the surplus (if any), to the person or persons entitled thereto.

      9.2

Money paid

     

Notwithstanding the provisions of Clause 9.1, only money actually paid by the
Receiver to the Lender shall be capable of being applied by the Lender in or
towards satisfaction of any money or liabilities or other sums hereby secured.

      9.3

Suspense account

     

The Lender may, without prejudice to any other rights it may have, at any time
and from time to time place (and keep for such time as it may think prudent) any
moneys received, recovered or realised under or by virtue of this Guarantee and
Debenture or any other Security Document on a separate or suspense account to
the credit of the relevant Chargor or of the Lender as the Lender shall think
fit without any intermediate obligation on the Lender's part to apply the same
or any part thereof in or towards the discharge of the Secured Liabilities.

      10.

CONSOLIDATION

      10.1

Combination of accounts

     

In addition to any general lien, right to combine accounts, right to set-off or
other right which it may at any time have, the Lender shall have the right at
any time or times, without notice to the relevant Chargor, to combine or
consolidate all or any accounts which it then has in relation to such Chargor
(in whatever name) and any Secured Liabilities owed by such Chargor to the
Lender, and/or to set- off or transfer any amounts standing to the credit of one
or more accounts of such Chargor in or towards satisfaction of any Secured
Liabilities owed to the Lender on any other account or otherwise.

      10.2

Application

     

The Lender's rights under Clause 10.1 apply:-

      10.2.1

whether or not any demand has been made hereunder, or any liability concerned
has fallen due for payment;

      10.2.2

whether or not any credit balance is immediately available or subject to any
restriction;

      10.2.3

irrespective of the currencies in which any balance or liability is denominated,
and the Lender may for the purpose of exercising its right elect to convert any
sum or liability in one currency into any other at its spot rate applying at or
about 11.00am on the date of conversion; and

      10.2.4

in respect of any Secured Liabilities owed by the relevant Chargor, whether owed
solely or jointly, certainly or contingently, presently or in the future, as
principal or surety, and howsoever arising.

14

--------------------------------------------------------------------------------


11.

PROTECTION OF THIRD PARTIES

    11.1

Statutory powers

   

In favour of any purchaser, the statutory powers of sale and of appointing a
receiver which are conferred upon the Lender, as varied and extended by this
Guarantee and Debenture, and all other powers of the Lender, shall be deemed to
arise and be exercisable immediately after the execution of this Guarantee and
Debenture.

    11.2

Purchasers

   

No purchaser from or other person dealing with the Lender, any person to whom it
has delegated any of its powers, or the Receiver shall be concerned to enquire
whether any of the powers which they have exercised has arisen or become
exercisable, or whether the Secured Liabilities remain outstanding or whether
any event has happened to authorise the Receiver to act or as to the propriety
or validity of the exercise of any such power; and the title and position of a
purchaser or such person shall not be impeachable by reference to any of those
matters.

    11.3

Receipts

   

The receipt of the Lender or the Receiver shall be an absolute and conclusive
discharge to a purchaser or such person and shall relieve him of any obligation
to see to the application of any moneys paid to or by the direction of the
Lender or the Receiver.

    12.

PROTECTION OF THE LENDER AND THE RECEIVER

    12.1

No liability

   

The Lender and any Receiver shall not be liable in respect of any loss or damage
which arises out of the exercise, or attempted or purported exercise of, or the
failure to exercise any of their respective powers under this Guarantee and
Debenture.

    12.2

Not mortgagee in possession

   

Without prejudice to any other provision of this Guarantee and Debenture, entry
into possession of any Asset shall not render the Lender or the Receiver liable
to account as mortgagee in possession or to be liable for any loss on
realisation or for any default or omission for which a mortgagee in possession
might be liable and if and whenever the Lender or the Receiver enters into
possession of any Asset it shall be entitled at any time it or he thinks fit to
go out of such possession.

    12.3

Indemnity

   

Each Chargor shall indemnify and keep indemnified the Lender, every Receiver,
and any person who acts as the servant, agent, delegate or attorney of any of
them, against all claims, costs, expenses and liabilities which they may suffer
or incur arising in any way out of the taking or holding of this Guarantee and
Debenture, the exercise or purported exercise of any right, power, authority or
discretion given by it, or any other act or omission in relation to this
Guarantee and Debenture or the Assets.

    12.4

Currency provision

   

If any amount due to be paid to the Lender is, for any reason, paid in a
currency (the "currency of payment") other than the currency in which it was
expressed to be payable (the "contractual currency"), the Lender may wherever it
thinks fit apply the amount of the currency of payment received by it in the
purchase, in accordance with its normal practice, of the contractual currency,
and if this results in any shortfall below the amount due in the contractual
currency, after deducting all taxes, costs and commissions payable in connection
with that purchase, the relevant Chargor shall indemnify the Lender against the
amount of the shortfall.

15

--------------------------------------------------------------------------------


12.5

Continuing protection

     

The provisions of this Clause 12 shall continue in full force and effect
notwithstanding any release or discharge of this Guarantee and Debenture, or the
discharge of any Receiver from office.

      13.

PROVISIONS RELATING TO THE LENDER

      13.1

Powers and discretions

     

The rights, powers and discretions given to the Lender in this Guarantee and
Debenture:-

      13.1.1

may be exercised as often as and in such manner as, the Lender thinks fit;

      13.1.2

are cumulative, and are not exclusive of any of its rights under the general
law; and

      13.1.3

may only be waived in writing and specifically, and any delay in exercising, or
non- exercise of, any right, is not a waiver of it.

      13.2

Certificates

     

A certificate by an officer of the Lender:-

      13.2.1

as to any amount for the time being due to it under the Finance Documents; or

      13.2.2

as to any sums payable to it under this Guarantee and Debenture;

     

shall (save in the case of manifest error) be conclusive and binding upon the
Chargors for all purposes.

      13.3

Assignment

     

The Lender may assign this Guarantee and Debenture to any successor in title to
any of the Secured Liabilities and may disclose any information in its
possession relating to any Chargor, its affairs or the Secured Liabilities to
any actual or prospective assignee.

      13.4

Delegation

     

The Lender may at any time and from time to time delegate by power of attorney
or in any other manner to any person or persons all or any of the rights, powers
and discretions which are for the time being exercisable by it under this
Guarantee and Debenture. Any such delegation may be made upon such terms
(including power to sub-delegate) as the Lender may think fit. The Lender shall
not in any way be liable or responsible to the Chargors for any loss or damage
arising from any act, default, omission or misconduct on the part of any such
delegate or sub-delegate.

      13.5

Trusts

     

The perpetuity period for any trust constituted by this Guarantee and Debenture
shall be 80 years.

      14.

MISCELLANEOUS PROVISIONS

      14.1

Powers of sale, leasing and accepting surrenders

     

While this Guarantee and Debenture continues in force:-

      14.1.1

no statutory or other power of granting or agreeing to grant or of accepting or
agreeing to accept surrenders of leases or tenancies of the Land hereby charged
or any part of it shall be capable of being exercised by the Chargors or any of
them; and

      14.1.2

no Chargor shall be entitled to part with possession (otherwise than on the
termination of any lease, tenancy or licence to it of any Land, or to share
occupation of any Land with

16

--------------------------------------------------------------------------------


any other person or persons, or to surrender any lease of Land or permit such a
lease to be assigned or forfeited,      

without the prior written consent of the Lender.

      14.2

Consolidation of mortgages

     

Section 93 of the Law of Property Act 1925 dealing with the consolidation of
mortgages shall not apply to this security.

      14.3

Extension

     

The statutory powers of sale, leasing and accepting surrenders exercisable by
the Lender are hereby extended so that the Lender may, either in its own name or
in that of any Chargor:-

      14.3.1

grant a lease or leases (whether or not at a premium) of the whole or any part
or parts of any Land owned by such Chargor, with such rights relating to other
Land and containing such covenants on the part of such Chargor and generally on
such terms and conditions as the Lender shall think fit (including, without
limitation, the payment of money to a lessee or tenant on a surrender); and

      14.3.2

accept a surrender of any lease on such terms as the Lender may think fit in
either case, without any of the restrictions on such powers contained in section
99 and 100 of the Law of Property Act 1925.

      14.4

Severability

     

If any provision of this Guarantee and Debenture is illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:-

      14.4.1

the validity or enforceability of any other provision, in any jurisdiction; or

      14.4.2

the validity or enforceability of that particular provision, in any other
jurisdiction.

      14.5

Costs, charges and expenses

     

All costs, charges and expenses incurred or paid by the Lender or by the
Receiver in the exercise of any power or right given by this Guarantee and
Debenture or in relation to any consent requested by any Chargor, or in
perfecting or otherwise in connection with this Guarantee and Debenture or the
Assets, including, without limitation, all moneys expended by the Lender under
Clause 5.2, all sums recoverable under Clause 12 and all costs of the Lender (on
an indemnity basis) of all proceedings for the enforcement of this Guarantee and
Debenture or for obtaining payment of moneys hereby secured, shall be
recoverable from such Chargor as debts and shall bear interest until payment at
the rate or rates applicable or if there is no applicable rate at 16% per annum.

      14.6

Amendments and variations

     

This Guarantee and Debenture shall remain in full force and effect
notwithstanding any amendments or variations from time to time to the Finance
Documents (including, without limitation, any increase in the amount of the
Secured Liabilities) and all references to the Finance Documents or any Security
Document herein shall be taken as referring to the Finance Documents or such
Security Document as amended or varied from time to time.

      14.7

Information

     

The Lender may from time to time seek from any other person having dealings with
the Chargors such information about the Chargors and their affairs as the Lender
may think fit and each Chargor hereby authorises and requests any such person to
provide any such information to the Lender and agrees to provide such further
authority in this regard as the Lender may from time to time reasonably require.

17

--------------------------------------------------------------------------------


14.8

Joint and separate liability

   

Unless the context otherwise requires, all covenants, agreements,
representations and warranties on the part of the Chargors contained in this
Guarantee and Debenture are given by them jointly and separately and shall be
construed accordingly.

    14.9

Authority of Principal Borrower

   

Each Chargor (except the Principal Borrower) hereby irrevocably authorises the
Principal Borrower to act on its behalf in administering the terms of this
Guarantee and Debenture and in signing on its behalf any document varying,
supplementing, restating and/or replacing the terms and conditions contained in
this Guarantee and Debenture or any document ancillary to it (including, for the
avoidance of doubt but without limitation, any Deed of Accession).

    14.10

Deemed separate charges

   

This Guarantee and Debenture shall, in relation to each Chargor, be read and
construed as if it were a separate Guarantee and Debenture relating to such
Chargor to the intent that if any Encumbrance created or any guarantee or other
undertaking given by any other Chargor in this Guarantee and Debenture shall be
invalid or liable to be set aside for any reason, this shall not affect any
Encumbrance created or any guarantee or other undertaking given hereunder by
such first Chargor.

    14.11

Counterparts

   

This Guarantee and Debenture may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Guarantee and Debenture.

    14.12

Contracts (Rights of Third Parties) Act 1999

   

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Guarantee
and Debenture. This clause does not affect any right or remedy of any person
which exists or is available otherwise than pursuant to that Act.

    14.13

Deeds of accession

   

Each of the parties hereto agrees that each Deed of Accession shall be
supplemental to this Guarantee and Debenture and be binding on and enure to the
benefit of all the parties hereto.

    14.14

Governing law

   

This Guarantee and Debenture shall be governed by and construed in accordance
with English law and each Chargor hereby submits for the benefit of the Lender
to the jurisdiction of the English courts for the purposes of any dispute in
relation to it but without prejudice to the right of the Lender to commence
proceedings against such Chargor in any other jurisdiction.

EXECUTED AND DELIVERED AS A DEED by each Chargor and executed by the Lender on
the date hereof

18

--------------------------------------------------------------------------------

SCHEDULE 1
THE CHARGORS

Company name No Address for service Fax number for service
MobiVentures, Inc




MIS Business Centre, Suite 3.19
130 Shaftesbury Avenue
London
England



MobiVentures Limited


04874858

MIS Business Centre, Suite 3.19
130 Shaftesbury Avenue
London
England




19

--------------------------------------------------------------------------------

SCHEDULE 2
TERMS OF GUARANTEE

1.

The Lender may without giving notice to or obtaining any consent from the
Guarantor and without affecting the Guarantor's liability hereunder renew, vary
or determine any accommodation given to the Principal, hold over, renew, modify
or release any security or guarantee now or hereafter held from the Principal or
any other person including any other person liable under this Guarantee in
respect of the liabilities hereby secured and/or any liabilities of the
Guarantor and grant time or indulgence to or compound with the Principal or any
such person and this Guarantee shall not be discharged nor shall the Guarantor's
liability under it be affected by anything which would not have discharged or
affected the Guarantor's liability if the Guarantor had been a principal debtor
to the Lender instead of a guarantor.

    2.

This Guarantee shall be additional to any other guarantee or security now or
hereafter held in respect of the liabilities hereby secured. This Guarantee may
be enforced without the Lender first making demand on the Principal or taking
any steps or proceedings against the Principal or having recourse to any such
other guarantee or security.

    3.

This Guarantee shall be a continuing security and shall remain in force
notwithstanding any disability of the Guarantor and irrespective of whatever
dealings may occur on any account between the Lender and the Principal.

    4.

The Guarantor has not taken and will not take, without the written consent of
the Lender, any security from the Principal in connection with this Guarantee
and any security so taken shall be held in trust for the Lender and as security
for the liability of the Guarantor to the Lender hereunder.

    5.

In respect of the Guarantor's liability hereunder, the Lender shall have a lien
on all Securities or other property of the Guarantor held by the Lender whether
for safe custody or otherwise. The Lender shall further be entitled (as well
before as after demand hereunder) to set off against any credit balance on any
account of the Guarantor with the Lender (whether current or otherwise or
subject to notice or not) and against any interest accruing thereon, any
liabilities of the Guarantor to the Lender arising under or pursuant to the
Finance Documents or any Security Document and if such liabilities or any part
thereof are or is in a different currency from a credit balance against which
the Lender seeks to set it off, the Lender shall be entitled to utilise currency
of the account in credit for the purchase, at its spot rate of exchange, of an
amount in the currency of the liability not exceeding the amount of such
liability and also to pay out of the credit balance any additional sum which the
Lender may be required to pay for such currency.

    6.

This Guarantee shall apply to all of the Secured Liabilities of the Principal to
the Lender and shall not be affected by any fluctuation in, or intermediate
discharge of, such liabilities and until such liabilities have been discharged
in full, the Guarantor shall not be entitled to share in any security held or
money received by the Lender on account of such liabilities or to stand in the
place of the Lender in respect of any security or money nor, until such
liabilities have been discharged in full, shall the Guarantor take any step to
enforce any right or claim against the Principal in respect of any moneys paid
by the Guarantor to the Lender hereunder or have or exercise any rights as
surety in competition with the Lender.

    7.

Any moneys received by the Lender in connection with this Guarantee may be
placed to the credit of a suspense account and such receipt shall not affect the
right of the Lender to claim or prove against the Principal (or any other person
liable) for the entire amount of the liabilities of the Principal. Such moneys
or any part thereof may at the Lender's option be applied in or towards
discharge of such liabilities of the Principal to the Lender as the Lender may
in its absolute discretion determine.

    8.

If this Guarantee is determined or called in by demand made by the Lender, the
Lender may open a new account or accounts with the Principal or any other person
for whose liabilities this Guarantee is available as security. If the Lender
does not open a new account, it shall nevertheless be treated as if it had done
so at the time of determination or calling in and as from that time all payments
made to the Lender shall be credited or be treated as having been credited

20

--------------------------------------------------------------------------------


to the new account and shall not operate to reduce the amount for which this
Guarantee is available as security at that time.

    9.

This Guarantee shall not be discharged nor shall the Guarantor's liability be
affected by reason of any failure of or irregularity, defect or informality in
any security given by or on behalf of the Principal in respect of the moneys or
liabilities hereby secured nor by any legal limitation, bar or restriction,
dissolution, disability, incapacity or want of any borrowing powers of the
Principal or want of authority of any director, manager, official or other
person appearing to be acting for the Principal in any matter in respect of the
moneys or liabilities hereby secured or by any supervening matters rendering the
performance of the obligations of the Principal illegal in any jurisdiction and
such moneys or liabilities will be recoverable by the Lender from the Guarantor
as sole or principal debtor.

    10.

Any settlement or discharge or release between the Guarantor and the Lender
shall be conditional upon no security or payment to the Lender by the Principal
or any other person being avoided or reduced for any reason and the Lender shall
be entitled to recover the value or amount of such security or payment from the
Guarantor subsequently as if such settlement, discharge or release had not
occurred. Any liability of the Guarantor under this paragraph (whether actual or
contingent) shall be a liability in respect of which the Lender may exercise the
rights referred to in paragraph 5 of this Schedule 2.

    11.

Other than with the prior written consent of the Lender, the Guarantor shall not
terminate this Guarantee whilst any part of the Secured Liabilities remains
outstanding.

    12.

None of the terms of this Guarantee are enforceable by any person other than the
Guarantor, the Lender and any person to whom the Lender has assigned its rights
pursuant to the Finance Documents or a Security Document.

21

--------------------------------------------------------------------------------

SCHEDULE 3
REGISTERED AND UNREGISTERED LAND

Registered Land

Title number Description Chargor

Unregistered Land

Description Chargor

22

--------------------------------------------------------------------------------

SCHEDULE 4
DEED OF ACCESSION

THIS DEED OF ACCESSION is made on [                     ]

BETWEEN:-

(1)

[                 ] (the "New Chargor"), a company incorporated in England or
Wales whose registered office is at [                    ];

 

 

(2)

[                 ] LIMITED (the "Company") for itself and as agent for and on
behalf of each of the other Chargors named in the Guarantee and Debenture
referred to below; and

 

 

(3)

TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND an investment fund registered in
Luxembourg as represented by its general partner, TRAFALGAR CAPITAL SARL, a
corporation organised and existing under the laws of Luxembourg, with its
principal place of business at 8-10 Rue Mathias Hardt, BP 3023, Luxembourg
L-1030 (the “Lender”).

WHEREAS:-

(A)

The New Chargor is or will on the date hereof become a wholly-owned Subsidiary
of the Company.

 

 

(B)

The Company has entered into a guarantee and debenture dated
[                     ] (as supplemented and amended by Deeds of Accession or
otherwise from time to time, the "Guarantee and Debenture") between the Company,
each of the companies named therein as Chargors and the Lender.

 

 

(C)

The New Chargor at the request of the Company and in consideration of the Lender
making or continuing to make facilities available to the Company or any other
member of its group and after giving due consideration to the terms and
conditions of the Finance Documents and the Guarantee and Debenture and
satisfying itself that there are reasonable grounds for believing that the entry
into this Deed by it will be of benefit to it, has decided in good faith and for
the purpose of carrying on its business to enter into this Deed and thereby
become a Chargor under the Guarantee and Debenture.

IT IS AGREED as follows:-

1.

Terms defined in the Guarantee and Debenture shall have the same meaning in this
Deed.

    2.

The New Chargor hereby agrees:-

    2.1

to become a party to and to be bound by the terms of the Guarantee and Debenture
as a Chargor with immediate effect and so that the Guarantee and Debenture shall
be read and construed for all purposes as if the New Chargor had been an
original party thereto in the capacity of Chargor (but so that the security
created and guarantee given consequent on such accession shall be created and
given on the date hereof); and

    2.2

to be bound by all the covenants and agreements in the Guarantee and Debenture
which are expressed to be binding on a Chargor.

    3.

In accordance with the foregoing, the New Chargor now grants and gives to the
Lender the charges, mortgages and other security and the guarantee described in
the Guarantee and Debenture as being granted, created or made or given by the
Chargors thereunder in favour of the Lender and grants to the Lender the
floating charge as described in Clause 3.1.4 of the Guarantee and Debenture, to
the intent that its charges, mortgages and other security and its guarantee
shall be effective and binding upon it and its property and assets and shall not
in any way be avoided, discharged or released or otherwise adversely affected by
any ineffectiveness or invalidity of the Guarantee and Debenture or of any other
party's execution thereof or any other Deed of Accession, or by any avoidance,
invalidity, discharge or release of any charge or mortgage or guarantee
contained in the Guarantee and Debenture or in any other Deed of Accession.

23

--------------------------------------------------------------------------------


4.

The Company, for itself and as agent for and on behalf of all the other Chargors
under the Guarantee and Debenture, hereby agrees to all matters provided for
herein.

    5.

The Guarantee and Debenture and this Deed shall be read as one to this extent
and so that references in the Guarantee and Debenture to "this Guarantee and
Debenture", "herein", and similar phrases shall be deemed to include this Deed.

    6.

This Deed shall be governed by and construed in accordance with English law.

IN WITNESS whereof this Deed of Accession has been executed as a deed on the
date first above written

EXECUTED (but not delivered ) until the date hereof) AS A DEED ) by
[                                       ] LIMITED ) acting by:- )       Director
      Director/Secretary

24

--------------------------------------------------------------------------------


The Chargors       EXECUTED (but not delivered until ) the date hereof) AS A
DEED by ) MOBIVENTURES, INC acting by:- ) /s/ Nigel Nicholas       Director    
  Director/Secretary             EXECUTED (but not delivered until ) the date
hereof) AS A DEED by ) MOBIVENTURES LIMITED acting by:- ) /s/ Nigel Nicholas    
  Director       Director/Secretary             The Lender       SIGNED as a
deed on behalf of            ) TRAFALGAR            ) CAPITAL SPECIALIZED
INVESTMENT            ) FUND            ) acting by its general partner        
   ) TRAFALGAR CAPITAL SARL  

25

--------------------------------------------------------------------------------